Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made as of April     , 2004
by and between SumTotal Systems, Inc., a Delaware corporation (the “Company”),
and R. Andrew Eckert (the “Indemnitee”).

 

RECITALS

 

The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve as, or continue to serve as, as the
case may be, officers and directors of the Company and to indemnify its officers
and directors so as to provide them with the maximum protection permitted by
law.

 

AGREEMENT

 

In consideration of the mutual promises made in this Agreement, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Company and Indemnitee hereby agree as follows:

 

  1.   Indemnification.

 

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that Indemnitee shall be, is or was,
or shall have been a director, officer, employee or agent of the Company, or any
subsidiary of the Company, or by reason of the fact that Indemnitee shall serve,
is or was serving, or shall have served at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action, suit or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee shall be, is or



--------------------------------------------------------------------------------

was, or shall have been a director, officer, employee or agent of the Company,
or any subsidiary of the Company, or by reason of the fact that Indemnitee is or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, against expenses (including attorneys’ fees) and, to the fullest
extent permitted by law, amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld), in each case to the extent actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action, suit or
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders, except that no indemnification shall be made in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudicated by court order or judgment to be liable to the Company in the
performance of Indemnitee’s duty to the Company and its stockholders unless and
only to the extent that the court in which such action or proceeding is or was
pending shall determine upon application that, in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses (including attorneys’ fees) which such court shall deem proper.

 

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or Section 1(b) or the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.

 

(d) Other Payment of Expenses. Other than for indemnification of expenses by the
Company pursuant to Section 1(c) or otherwise ordered by a court of law,
Indemnitee shall be indemnified by the Company against expenses (including
attorneys’ fees) actually and reasonably incurred by Indemnitee only if
authorized in a specific case upon a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct set forth in Section 1(a) or 1(b). For purposes
of this section and indemnification under the provisions herein, the Indemnitee
is presumed to have acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interest of the Company and its
stockholders. This presumption shall act as a determination that the Indemnitee
is entitled to indemnity until a further determination is made by one of the
following methods (as chosen by the Company): (i) by a majority vote of the
directors who are not parties to the applicable action, suit or proceeding
(“Disinterested Directors”), even though less than a quorum may have been
present, or by a committee of Disinterested Directors appointed thereby, (ii) by
Independent Legal Counsel (as such term is defined below), reasonably acceptable
to Indemnitee and the Company, in a written opinion applying the applicable
standard of conduct set forth in Section 1(a) or 1(b), as applicable, or (iii)
by the stockholders of the Company applying the applicable standard of conduct
set forth in Section 1(a) or 1(b), as applicable; provided, that, in any case,
all requirements of applicable law have been met. For purposes of this Section
1(d), “Independent Legal Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past five years has been, retained to represent: (A) the Company or
Indemnitee in any matter (other than jointly with respect to the rights of
Indemnitee under this Agreement or other indemnities, under similar indemnity
agreements); or (B) any other party to the action, suit or proceeding giving
rise to a claim for indemnification hereunder; provided,

 

-2-



--------------------------------------------------------------------------------

however, Independent Legal Counsel shall not include any firm or person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

2. No Employment Rights. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

 

3. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all expenses (including
attorneys’ fees) incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of any civil, criminal, administrative or
investigative action, suit or proceeding referred to in Section l(a) or Section
1(b) hereof (including amounts actually paid in settlement of any such action,
suit or proceeding). Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
pursuant to this Agreement. Any advances to be made under this Agreement shall
be paid promptly by the Company to Indemnitee following delivery of a written
request therefor by Indemnitee to the Company, which request provides
documentation supporting such advances.

 

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to any right to be indemnified under this Agreement, give the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the General Counsel of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee); but the omission so to notify
the Company will not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement. In addition, Indemnitee
shall give the Company such information and cooperation as the Company may
reasonably require and as shall be within Indemnitee’s power in order to defend
against the applicable claim.

 

(c) Procedure.

 

(i) Any indemnification or advances to be made pursuant to Sections 1 and/or 3
shall be made by the Company as soon as practicable, but in no event later than
thirty (30) days after receipt of a written request for indemnification or
advances, as the case may be, by Indemnitee. During the interval between the
Company’s receipt of such a request under paragraph (b) of this Section 3, and
the later to occur of (i) payment in full to Indemnitee of the indemnification
or advances required by Sections 1 and 3 or (ii) a determination (if required)
pursuant to this Agreement and applicable law that Indemnitee is not entitled to
indemnification hereunder, the Company shall take all necessary steps (whether
or not such steps require expenditures to be made by the Company at that time),
to stay (pending a final determination of Indemnitee’s entitlement to
indemnification and, if Indemnitee is so entitled, the payment thereof) the
execution, enforcement or collection of any judgments, penalties, fines or any
other amounts for which Indemnitee may be liable (and as to which Indemnitee has
requested indemnification hereunder) in order to avoid Indemnitee being or
becoming in default with respect to any such amounts (such necessary steps to
include, but not be limited to, the procurement of a surety bond to achieve such
stay or a loan to Indemnitee of amounts for which Indemnitee may be liable and
as to which a stay of execution as aforesaid cannot be obtained),

 

-3-



--------------------------------------------------------------------------------

promptly after receipt of Indemnitee’s written request therefor together with a
written undertaking by Indemnitee to repay promptly following receipt of a
statement therefor from the Company, amounts (if any) expended by the Company
for such purpose, if it is ultimately determined (if such determination is
required) that Indemnitee is not entitled to be indemnified against such
judgments, penalties, fines or other amounts.

 

(ii) If a claim under this Agreement, under any statute, or under any provision
of the Company’s Certificate of Incorporation or Bylaws, as amended, providing
for indemnification, is not paid in full by the Company within thirty (30) days
after a written request for payment thereof has first been received by the
Company, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 11 of this Agreement, Indemnitee shall also be entitled to be paid for
the expenses (including attorneys’ fees) of bringing such action. It shall be a
defense to any such action (other than an action brought to enforce a claim for
expenses (including attorneys’ fees) incurred in connection with any action,
suit or proceeding in advance of its final disposition) that Indemnitee has not
met the standards of conduct which make it permissible under applicable law for
the Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Company, and Indemnitee shall be entitled
to receive interim payments of expenses (including attorneys’ fees) pursuant to
Section 3(a) unless and until such defense may be finally and favorably
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including, but not limited to, its Board of Directors, any committee or
subgroup thereof, Independent Legal Counsel, or its stockholders) to have made a
determination that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct required by
applicable law, nor an actual determination by the Company (including, but not
limited to, its Board of Directors, any committee or subgroup thereof,
Independent Legal Counsel, or its stockholders) that Indemnitee has not met such
applicable standard of conduct, shall create a presumption that Indemnitee has
or has not met the applicable standard of conduct.

 

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
any action, suit or proceeding relating to such claim to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
claim in accordance with the terms of such policies.

 

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the expenses (including attorneys’ fees) of any
action, suit or proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such action, suit or proceeding, with
counsel approved by Indemnitee, upon the delivery to Indemnitee of written
notice of the Company’s election so to do. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
action, suit or proceeding, provided that: (i) Indemnitee shall have the right
to employ counsel in any such action, suit or proceeding at Indemnitee’s
expense; and (ii) if (A) the employment of counsel by Indemnitee has

 

-4-



--------------------------------------------------------------------------------

been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such action, suit or
proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any claim, action, suit or proceeding brought by or on behalf of the Company
against Indemnitee or as to which the Indemnitee shall have made the conclusion
provided for in (ii) (B) above.

 

4. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company’s Certificate of
Incorporation or the Company’s Bylaws, as amended, or by statute. In the event
of any change, after the date of this Agreement, in any applicable law, statute,
or rule which expands the right of a Delaware corporation to indemnify a member
of its board of directors or an officer, it is the intent of the parties hereto
that Indemnitee shall, without the necessity of amending this Agreement, be
entitled to the full benefit of such expanded indemnification rights.
Indemnitee’s rights under this Agreement are contractual rights which may not be
diminished, modified or restricted by any subsequent change in the Company’s
Certificate of Incorporation, Bylaws or corporate policies, as amended. In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation or its Bylaws, as amended, any agreement,
any vote of stockholders or disinterested members of the Company’s Board of
Directors, the General Corporation Law of the State of Delaware, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in any
other capacity while holding such office. The indemnification provided under
this Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity at the time of any action, suit or other covered
proceeding.

 

5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses (including attorneys’ fees), judgments, fines or penalties actually or
reasonably incurred in the investigation, defense, appeal or settlement of any
civil, criminal, administrative or investigative action, suit or proceeding, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses (including attorneys’
fees), judgments, fines or penalties to which Indemnitee is entitled.

 

6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission (the “SEC”) has taken the position
that indemnification is not permissible for

 

-5-



--------------------------------------------------------------------------------

liabilities arising under certain federal securities laws, and federal
legislation prohibits indemnification for certain ERISA violations. Indemnitee
understands and acknowledges that the Company has undertaken, or may be required
in the future to undertake, with the SEC to submit the question of
indemnification to an appropriate court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

7. Officer and Director Liability Insurance.

 

(a) The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance carriers to provide the
officers and directors of the Company with coverage for losses caused by
wrongful acts, or to ensure the Company’s ability to perform its indemnification
obligations under this Agreement. Among the applicable considerations, the
Company will weigh the costs of obtaining such insurance coverage against the
protection afforded by such coverage. In all policies of director and officer
liability insurance, Indemnitee, so long as he or she is a director or officer
of the Company, shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer. The Company shall for a period of four years following Indemnitee’s
termination as director or officer, as the case may be, insure the Indemnitee in
such manner as to provide Indemnitee substantially the same rights and benefits
as were accorded to Indemnitee immediately prior to his or her termination as
director or officer of the Company, as the case may be.

 

(b) Notwithstanding the foregoing paragraph (a), the Company shall have no
obligation to obtain or maintain director and officer liability insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, if the costs of
obtaining or maintaining such coverage is too great in the opinion of the Board
of Directors, or if Indemnitee is covered by similar insurance.

 

8. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then such court shall rewrite
the invalidated provision to an enforceable provision that most accurately
reflects the parties’ intentions. In all cases, the Company shall nevertheless
indemnify Indemnitee to the full extent permitted by any applicable portion of
this Agreement that shall not have been invalidated, and the balance of this
Agreement not so invalidated shall be enforceable in accordance with its terms.

 

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated under the terms of this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses (including
attorneys’ fees) to Indemnitee with respect to any action, suit, proceeding or
claim initiated or brought voluntarily by Indemnitee and not by way of defense,
except with respect to

 

-6-



--------------------------------------------------------------------------------

proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the General Corporation Law of the State of Delaware, but such
indemnification or advancement of expenses (including attorneys’ fees) may be
provided by the Company in specific cases if the Board of Directors finds it to
be appropriate or if required by applicable law.

 

(b) Lack of Good Faith. To indemnify Indemnitee for any expenses (including
attorneys’ fees) incurred by Indemnitee with respect to any action, suit,
proceeding or claim instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by Indemnitee in such action, suit, proceeding or claim
was not made in good faith or was frivolous.

 

(c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, attorneys’ fees, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of officers’ and directors’ liability insurance
maintained by the Company or by plaintiff.

 

(d) Claims under Section 16(b). To indemnify Indemnitee for expenses (including
any attorneys’ fees) or the payment of profits arising from the purchase and
sale, or other action, by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or any similar successor
statute.

 

(e) Settlement. To indemnify Indemnitee for any amounts paid in settlement of
any claim, action, suit or proceeding effected without the written consent of
the Company; provided, however, the Company shall not settle any claim, action,
suit or proceeding in any manner which would impose any penalty or limitation on
Indemnitee without the written consent of Indemnitee; provided further, that
neither the Company nor Indemnitee shall unreasonably withhold written consent
to any proposed settlement.

 

10. Construction of Certain Phrases.

 

(a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b) For purposes of this Agreement, references to “other enterprise” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the

 

-7-



--------------------------------------------------------------------------------

participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

11. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as part of such action the court
determines that each of Indemnitee’s material defenses to such action were made
in bad faith or were frivolous.

 

12. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.

 

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in a writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

 

(c) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any. Accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(d) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or sent by telegram or forty-eight (48) hours after being
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party’s address or as
subsequently modified by written notice, as set forth below, with a copy to the
Company’s General Counsel at the following address: General Counsel: SumTotal
Systems, Inc., 2444 Charleston Road, Mountain View, CA 94043. Fax: 650-962-5677.

 

(e) Counterparts. This Agreement, and any modification, amendment or waiver
hereto, may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.

 

-8-



--------------------------------------------------------------------------------

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

 

(g) Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.

 

The parties hereto have executed this Agreement, effective the day and year set
forth on the first page of this Agreement, but shall cover all acts Indemnitee
has taken as an officer or director of the Company, as the case may be, whether
or not such act, or omission, was taken or not taken before or after such day
and year.

 

SumTotal Systems, Inc.

By:

 

/s/ R. Andrew Eckert

--------------------------------------------------------------------------------

Name:

 

R. Andrew Eckert

Title:

 

Chief Executive Officer

Address:

2444 Charleston Road

Mountain View, California 94043

Tel: 650-934-9573

Fax: 650-934-9560

 

AGREED TO AND ACCEPTED:

 

   

--------------------------------------------------------------------------------

   

        (SIGNATURE)

     

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Tel:

 

 

--------------------------------------------------------------------------------

Fax:

 

 

--------------------------------------------------------------------------------

 

-9-